Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on December 2, 2020 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
Claims 1, 4, 6, 8, 11-13, 15-19 and 21-26 are currently pending. Claims 1, 4, 8, 11-13, 21, 22 and 25 have been amended by Applicants’ amendment filed 12-02-2020. Claim 26 has been added by Applicants’ amendment filed 12-02-2020. No claims have been canceled by Applicants’ amendment filed 12-02-2020.

Applicant's Supplemental election without traverse of Group II including claims 1, 3, 8, 11-13, 21 and 22 directed to a method for immobilization of a labeled oligonucleotide on a surface of a polymer substrate, and the election with traverse of Species (A): wherein the species of chemical group has a weight of from 0.1 to 1000 kDa (instant claim 3), in the reply filed on March 29, 2019 was previously acknowledged.  

Regarding newly submitted claim 26, newly submitted claim 26 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: newly submitted claim 26 is directed to a method for immobilization of a labeled oligonucleotide on a surface of a polymer substrate, comprising: (a) providing an aqueous solution; and (b) applying the aqueous solution of the labeled polynucleotide on a surface. Claim 1 of the claims filed November 6, 2018 was directed to a method for immobilization of a labeled oligonucleotide on a surface of a polymer substrate which is not coated and not functionalized, comprising: (a) providing a mixture comprising a liquid and a labeled polynucleotide covalently bound to a hydrophobic chemical group selected from a chromophore, a long hydrophobic chain, a cholesteryl compound, polyethylene glycol and biotin; and (b) applying the mixture of step (a) on a polymer substrate surface. Claim 15 of the claims filed November 6, 2018 was directed to a microarray formed by the method of claim 13. Claim 18 of the claims filed November 6, 2018 was drawn to a microarray of claim 16 further comprising another nucleotide. Claim 19 of the claims filed November 6, 2018 was drawn to a diagnostic kit comprising a microarray. Claim 23 of the claims filed November 6, 2018 was drawn to a method of performing hybridization assays, surface amplification and/or multiplexed detection. Thus, newly submitted claim 26 required a search and examination beyond the claims as originally presented. As noted in MPEP 818.02(a), wherein subsequently presented claims to an invention other than that acted upon should be treated as provided in MPEP § 821.03. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. 
Accordingly, new claim 26 is withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

Claims 4, 6, 15-19 and 23 were previously withdrawn, and claim 26 is newly withdrawn, from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking 
claim.

Claim 21 was previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 29, 2019.


The claims will be examined insofar as they read on the elected species.

Therefore, claims 1, 8, 11-13, 22, 24 and 25 are under consideration to which the following grounds of rejection are applicable. 

Priority
The present application filed June 21, 2017 is a 35 U.S.C. 371 national stage filing of International Application No. of PCT/EP2015/080813, filed on December 21, 2015, which claims the benefit of US Provisional Patent Application 62/104,113, filed on January 16, 2015, which claims the benefit of European Patent Office Application 14200710.3, filed December 31, 2014.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed December 2, 2020 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Notice of Non-Compliant Amendment (37 CFR 1.121)
The amendment to the claims filed on 12-02-2020 complies with the requirements of 37 CFR 1.121(c) because the text of amended claim 1 are submitted with markings to indicate the changes that have been made relative to the immediate prior version of claims filed on 02-26-2020. 


Maintained Objections/Rejections
Claim Interpretation: The Examiner has interpreted the term “an organic non-protein fluorophore” to refer to any organic non-protein fluorophore that is fluorescent by any amount and under any conditions such as, for example, cyanine derivatives, naphthalene derivatives, oxadiazole derivatives, 
The Examiner has interpreted the term “by the chemical group label” to mean that an oligonucleotide is directly or indirectly attached to the COC surface by biotin or an organic non-protein fluorophore.
The Examiner has interpreted the term “impede detaching” to refer to the speed at which a labeled oligonucleotide detaches from the substrate surface as compared to an oligonucleotide without a label, wherein the labeled oligonucleotide is not detached, or is detached at a slower rate (by any amount) as compared to an oligonucleotide without a label.
The Examiner has interpreted the term “cyclic olefin copolymer substrate” to refer to any substrate comprising COC including, for example, beads, plates, wells, microchannels, coatings, etc.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1, 8, 11-13, 22, 24 and 25 is maintained under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1, 12 and 13 are indefinite for the recitation of the term “the oligonucleotide” such as recited in claim 1, lines 11-13. There is insufficient antecedent basis for the term “the oligonucleotide” in the claim because claim 1, line 3 recites the term “a labeled oligonucleotide”. The Examiner suggests that Applicant amend the claim to recite, for example, “the labeled oligonucleotide is immobilized”, or “is attached to the oligonucleotide of the labeled oligonucleotide”.
Claim 1 is indefinite for the recitation of the term “as compared to an oligonucleotide without a chemical group label” in lines 15-16 because it seems clear that an oligonucleotide without a chemical group label would not attach to the COC substrate surface upon mere application as shown in the instant published Specification (paragraph [0044]; and Figure 1) and, thus, a comparison between an oligonucleotide with a chemical label and an oligonucleotide without a chemical label is not an effective 
Claim 1 is indefinite for the recitation of the term “the polymer substrate” in lines 18-19. There is insufficient antecedent basis for the term “the polymer substrate” in the claim.
Claim 1 is indefinite for the recitation of the term an “organic non-protein fluorophore” in lines 21-22 because it is unclear as to what compounds are encompassed by the term “organic non-protein fluorophore”, such that it is unclear whether the term encompasses all organic non-protein fluorophores currently known and yet to be discovered, wherein the “organic non-protein fluorophores” are fluorescent by any amount and under any conditions including, for example, self-healing organic fluorophores, solvent impurities, amino acids such as tryptophan, benzo[a]- and [b]xanthene dyes, FSD Fluor, etc., such that all “non-protein organic fluorophores” will adsorb onto all COC substrates and, thus, the metes and bounds of the claim cannot be determined.
Claim 22 is indefinite for the recitation of the term “an organic fluorophore” in lines 1-2 because claim 1, from which claim 22 depends, recites the term “an organic non-protein fluorophore” in lines 21-22 such that it is unclear as to what “organic fluorophores” are encompassed by the term, and whether the organic fluorophore is also a protein attached to the derivatives as recited and, thus, the metes and bounds of the claim cannot be determined.
Claim 22 is indefinite for the recitation of the term “derivatives” in lines 1-4 because it is unclear as to what compounds are encompassed by the term “derivatives” because it is unclear as to what modifications or portions of the core structure is required to be considered a “derivative”, and whether the term refers to all molecules broadly containing a cyanine, naphthalene, oxadiazole, anthracene, pyrene, oxazine, acridine, arylmethine, or tetrapyrrole structure; whether the term refers to compounds comprising the same skeleton as the core structure; whether the term refers to all compounds comprising any fraction or portion of the core structures as recited; and/or whether the term refers to all molecules and compounds made from (or produced) using the structures as recited or portions thereof and, thus, the metes and bounds of the claim cannot be determined.
Claims 8, 11, 24 and 25 are indefinite insofar as they ultimately depend from claim 1.

Claim Rejections - 35 USC § 103
The rejection of claims 1, 8, 11-13, 22, 24 and 25 is maintained under 35 U.S.C. 103 as being unpatentable over Van Der Zaag et al. (US Patent Application Publication No. 20120165219, published June 28, 2012; of record) in view of Sun et al. (Analytical Bioanalytical Chemistry, 2011, 402, 741-748; of record) as evidenced by Atto-Tec GmbH (Atto-Tec, 2018, 1-5; of record); and Atto-Tec (Atto-Tec, 2017, 1-2; of record).
Regarding claims 1, 8, 11-13, 22, 24 and 25, Van Der Zaag et al. teach a device for the specific selection of target molecules (interpreted as molecules of interest), comprising at least one reaction zone comprising a microarray, wherein immobilized capture molecules are organized in the microarray in the form of spots, elongated spots and/or lines, wherein capture molecules can be any suitable molecule including nucleic acids, peptides, proteins, antigens, antibodies and carbohydrates, wherein in a preferred embodiment the nucleic acid molecules can be short oligonucleotides, long oligonucleotides or polynucleotides (corresponding to microarray; molecules of interest; and oligonucleotides) (Abstract, lines 1-5 and 15-18; paragraph [0053], lines 1-2 and 13-16; and [0055], lines 20-23). Van Der Zaag et al. the material or fluid medium can comprise buffers, organic or inorganic molecules, dyes or fluorescent labels including fluorescein, wherein the preferred medium is an aqueous medium (corresponding to encompassing an organic fluorophore, dyes, and non-protein fluorophore; and aqueous solution, claim 1) (paragraphs [0031]; and [0050]). Van Der Zaag et al. teach immobilization, whereby a capture molecule comes into proximity with the reactive groups, which are based on physical absorptive processes, such that the adsorption of a biomolecule such as a nucleic acid onto the solid support can take place with practically any support material, wherein capture molecules include oligonucleotides such as DNA, RNA, and LNA (corresponding to non-modified polymer; physiosorption; oligonucleotides; LNA; does not include UV exposure; incubating or drying, claims 8 and 24) (paragraphs [0054], lines, 1-4; [0057], lines 1-14; and [0058], lines 1-2 and 8-9). Van Der Zaag et al. teach that the term “immobilized” is used to refer to the association of one or more capture molecules to a supportive substrate via molecular interactions (corresponding to physiosorption; and no UV exposure) (paragraph [0056], lines 3-5). Van Der Zaag et al. teach physical adsorption, wherein a capture molecule comes into proximity with the reactive groups, which are based on a physical adsorptive process, wherein the term “immobilized” is used to refer to the association of one or more capture molecules to a supportive substrate via molecular interactions, such that the adsorption of a biomolecule onto a solid support can take place with practically any support material, since it has been observed that any such support material will interact with almost any surface (interpreted as physiosorption, bound through label, and no UV exposure), wherein the interaction is typically a 5-stage procedure comprising; (i) transport of the capture molecule to the surface, (ii) adsorption to the surface, (iii) rearrangement of the adsorbed capture molecule, (iv) potential desorption of the adsorbed capture molecule, and (v) transport of the desorbed capture molecule away from the surface (paragraph [0057]). Van Der Zaag et al. teach that the substrate is a solid material including cyclic olefin copolymer (corresponding to COC), wherein such interaction can be any suitable molecular interaction such as an affinity interaction based on van-der-Waals forces, an interaction based on hydrogen bonding and/or an interaction bases on electric charges (corresponding to physiosorption; and van der Waals/hydrogen bonding/electrostatic interactions, claim 1) (paragraphs [0048], lines 5-9; and [0062], lines 1-5 and 13). Van Der Zaag et al. teach that chemical immobilization can be an interaction between the support material and the capture molecule based on chemical reactions, wherein chemical immobilization can take place between functional groups on a support material and corresponding functional elements on the capture molecules, such that the functional elements can be part of the chemical inventory of the capture molecule or be additionally introduced, wherein a typical functional group is an amine group (corresponding to a chemical group; and molecular weight from 0.1 to 1000 kDa) (paragraph [0059], lines 1-13). Van Der Zaag et al. teach that spots of were created by printing oligonucleotide (ON) (19b) solution in PBS in an array fashion (corresponding to a liquid; applying a mixture; 2 to 2000 nucleotides; and non-contact printing, claim 11) (paragraph [0130], lines 1-2). Van Der Zaag et al. teach that the device can comprise a microarray of nucleic acid capture molecules which are complementary to target molecules to be selected, wherein the device can comprise one or more reaction zones which function as hybridization zones between the microarray and the target molecules selected (corresponding to molecule of interest attached; complementary; hybridization; attached to labeled oligonucleotide; control probe; and microarray, claim 12) (paragraph [0091], lines 1-9). Van Der Zaag et al. teach an array of spot approximately 100 microns in diameter were printing oligonucleotide (ON) (19b) solution in PBS in an array; and that solutions of single-stranded and double-stranded oligonucleotides with complementary sequence to that of capture probes and equipped with a fluorescent label (Atto 700) were pumped through the device (corresponding to an aqueous solution; printing; an organic label; label covalently bound; complementary; hybridizing; ssDNA; affinity for the target molecule; an organic fluorophore; oxazine derivative; hydrophobic chemical group; and label and molecule of interest at 3’ end or 5’ end, claims 13, 22, 24 and 25) (paragraphs [0130], lines 1-3; and [0131], lines 1-5), wherein it is known in the art that Atto 700 is an organic fluorescent molecule having the structure of an oxazine derivative as evidenced by Atto-Tec GmbH (interpreted as an organic fluorophore, and a hydrophobic chemical group label) (pg. 1, structure), and wherein it is known in the art that Atto 700 can be modified with a biotin, azide, alkyne, or amine; and that Cy5.5 can be used as a substitute for Atto 700 as evidenced by Atto-Tec (interpreted as a hydrophobic head group) (pg. 14, col 1; and pg. 30, col 1). Van Der Zaag et al. teach that the signal from capture spots was background subtracted and normalized to the intensity of reference spots (corresponding to control probe) (paragraph [0135]).
Van der Zaag et al. do not specifically exemplify additional organic fluorophores as recited in claim 22 (instant claim 22).
Regarding claim 22 (in part), Sun et al. teach the direct immobilization of poly(T)poly(C)-tagged DNA oligonucleotide probes on many different types of plastics without surface modification (Abstract, lines 12-15). Sun et al. teach that a simple and cost-effective DNA immobilization was demonstrated to be expanded as a general method to produce microarrays on various native plastic surfaces including cyclic olefin copolymer (COC), which showed that the method offered higher immobilization as well as higher hybridization efficiency than conventional immobilization techniques, such that the one-step DNA-linking method significantly simplified microarray fabrication procedures and permits great flexibility with respect to material selection, thus, facilitating the integration of DNA microarrays with polymeric microfluidic devices (pg. 742, col 2, first full paragraph). Sun et al. teach that primers and probes used for avian influenza virus (AIV), wherein each forward primer was Cy3-labeled at the 5’ end for visualization, and the probes were modified at the 5’ end with poly (T)10-poly (C)10 tail to facilitate attachment to the plastic substrates (pg. 742, col 2, last full paragraph, lines 7-11). Sun et  immobilization of DNA probes including Cy5-TTTTTTTTTTCCCCCCCCCC TCA GGC CCC CTC AAA GCC GA on non-modified plastics, which are used for Avian Influenza Virus (AIV) identification, wherein the amplicons are between 100-151 bp (corresponding to 2 to 2000 nucleotides; ssDNA; and binding affinity for molecule of interest) (pg. 743, Table 1). Sun et al. teach that passive hybridization of Cy3-labeled complementary strand of the M probe was used as target DNA and diluted to a final concentration ranging from 1pM to 1M in buffer, wherein 20 ml samples were loaded directly on the oligonucleotide microarrays (corresponding to a defined amount of a known, labeled nucleic acid complementary to one of the immobilized oligonucleotides) (pg. 744, col 1, first full paragraph).
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Moreover, it would have been prima facie obvious before the effective filing date of the claimed invention to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron). Therefore, in view of the benefits of immobilizing DNA oligonucleotide probes onto different types of plastics in a single step of as exemplified by Sun et al., it would have been prima facie obvious for one of ordinary skill in the art before the effective KSR, 550 U.S. at 421, 82 USPQ2d at 1397), such that it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try printing fluorescently labeled DNA oligonucleotides onto a substrate surface including a COC surface as exemplified by Van der Zaag et al. including printing Cy3- and Cy5-labeled probes onto a native COC substrate surface as disclosed by Sun et al., with a reasonable expectation of success in physically adsorbing fluorescently labeled oligonucleotide capture probes onto the surface of a native COC surface; and/or in producing a microarray of oligonucleotide probes in one-step.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed December 2, 2020 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Van der Zaag et al. do not disclose cyclic olefin polymer substrates, do not describe cyclic olefin polymer substrates as being susceptible to physical adsorption, and do not teach how immobilization of oligonucleotides on COC substrates is accomplished (Applicant Remarks, pg. 9, first full paragraph); (b) according to Van der Zaag, a substrate may be a coated material (Applicant Remarks, pg. 9, second full paragraph); (c) the chemical interactions such as van-der-Waals forces, hydrogen-bonding, etc. referred to by the Examiner are between a capture material (d) based on the teachings of Sun, a person of ordinary skill would not have expected to successfully immobilize oligonucleotides on a polymeric substrate, in the absence of surface functionalization or UV crosslinking (Applicant Remarks, pg. 10, first and second full paragraphs); and (e) Sun teaches away from adsorbing oligonucleotides on an unmodified cyclic olefin copolymer substrate because Sun teaches that “most plastics do not possess a suitable interfacial chemical structure required for immobilizing DNA molecules on their surfaces” (Applicant Remarks, pg. 10, last full paragraph).
Regarding (a) and (d), it is noted that "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (underline added). See In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983); In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968); Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); and Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). As noted in MPEP § 2112(I), "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004). Moreover, MPEP 2112.01(II) states that; "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable (underline added). Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (underline added). Moreover, as noted in MPEP § there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference (underline added). Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention.") (underline added); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) ("If a product that is offered for sale inherently possesses each of the limitations of the claims, then the invention is on sale, whether or not the parties to the transaction recognize that the product possesses the claimed characteristics."); Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1348-49, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) ("Because ‘sufficient aeration’ was inherent in the prior art, it is irrelevant that the prior art did not recognize the key aspect of [the] invention.... An inherent structure, composition, or function is not necessarily known.") (underline added); SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343-44, 74 USPQ2d 1398, 1406-07 (Fed. Cir. 2005). Furthermore, as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (underline added). In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Moreover, it is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Regarding Applicant’s assertion that Van der Zaag et al. do not disclose cyclic olefin polymer substrates, supra, as well as, the teachings of Van Der Zaag et al. and Sun et al. as discussed below. Van Der Zaag et al. teach physical adsorption, wherein a capture molecule comes into proximity with the reactive groups, which are based on a physical adsorptive process, wherein the term “immobilized” is used to refer to the association of one or more capture molecules to a supportive substrate via molecular interactions, such that the adsorption of a biomolecule onto a solid support can take place with practically any support material including cyclic olefin copolymers (COCs), since it has been observed that any such support material will interact with almost any surface (interpreted as encompassing non-modified COC) (See, paragraph [0062], lines 1-5 and 13); that an array of spots were created by printing oligonucleotide (ON) (19b) solution in PBS in an array; and that solutions of single-stranded and double-stranded oligonucleotides with complementary sequence to that of capture probes, and equipped with a fluorescent label (Atto 700) were pumped through the device while the device was heated; while Sun et al. teach the printing of DNA oligonucleotide probes including Cy3- and Cy5-labeled probes onto native plastic surfaces including a cyclic olefin copolymer slide; and that a one-step DNA-linking method significantly simplified microarray fabrication procedures and permit great flexibility with respect to material selection, thus, facilitating the integration of DNA microarrays with polymeric microfluidic devices. The Examiner further contends that, in accordance with the limitations as recited in claim 1, when the fluorescein-labeled, Atto 700-labeled and/or Cy3- or Cy5-labeled oligonucleotide probes are printed onto (or contacted with) plastics such as non-modified COC as taught by Van der Zaag et al. and Sun et al., the fluorescently labeled oligonucleotide probes are inherently immobilized to the non-modified COC substrates by physically adsorption, regardless of whether or not the physical adsorption of the fluorescently labeled oligonucleotide probes was intended or recognized. Moreover, the arrays of labeled oligonucleotides as taught by Van der Zaag et al. and Sun et al. are produced by an identical or substantially identical process as recited in instant claim 1, such that a prima facie case of either anticipation or obviousness has been established. Based on the teachings of Van der Zaag et al. and Sun prima facie obvious to combine prior art elements according to known methods to yield predictable results; as well as, being obvious to try substituting the substrates comprising glass and/or plastics including COC as exemplified by Van der Zaag et al. with a variety of plastics without surface modification such as a thin coat of native COC on glass slides disclosed by Sun et al. Thus, the combined references of Van der Zaag et al. and Sun et al. teach all of the limitations of the claims.
Regarding (b), please see the discussion supra regarding the teachings of Van der Zaag et al. and Sun et al., and the Examiner’s response to Applicant’s arguments. It is noted that "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983); In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968); Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); and Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Regarding Applicant’s assertion that Van der Zaag indicates that a substrate may be a coated material, the Examiner respectfully points out that this teaching in Van der Zaag et al. indicates that a substrate can be uncoated. Moreover, a coating as referred to by Van der Zaag et al. includes the glass slides coated with a thin film of native COC as taught by Sun et al. without any surface modifications.
Regarding (c), regarding immobilization of the oligonucleotides to plastic supports including COC, please see the discussion supra regarding the teachings of Van der Zaag et al. and Sun et al., and the Examiner’s response to Applicant’s arguments. Regarding Applicant’s assertion that the chemical interactions such as van-der-Waals forces, hydrogen-bonding, etc. referred to by the Examiner are between a capture material and an analyte, such that Van der Zaag does not show binding the oligonucleotide to the non-modified COC, the Examiner disagrees with Applicant’s assessment of the combined references. It is noted that Van der Zaag et al. teach that the term “immobilized” is used to refer to the association of one or more capture molecules to a supportive substrate via molecular interactions”; and that the physical adsorption of a biomolecule onto a solid support can take place with practically any support material (See, paragraphs [0056]-[0057]), and wherein molecular interactions are known to a person of ordinary skill in the art and include van-der-Waals forces, hydrogen bonding, electric charges, etc. (See, paragraph [0048]). Thus, Van der Zaag et al. clearly refers to molecular interactions including the adsorption of one or more capture molecules to a supportive substrate. As previously noted, Van der Zaag et al. teach the adsorption of biomolecules onto any support material including the immobilization of dye labeled, or fluorescein labeled oligonucleotides onto support materials including COC; while Sun et al. teach the printing of Cy3- and Cy5-labeled oligonucleotides onto a native COC substrate.
Regarding (e), please see the discussion supra regarding the teachings of Van der Zaag et al. and Sun et al., and the Examiner response to Applicant’s arguments. Regarding Applicant’s argument that Sun et al. teach away from adsorbing oligonucleotides on an unmodified cyclic olefin copolymer substrate because Sun teaches that “most plastics do not possess a suitable interfacial chemical structure required for immobilizing DNA molecules on their surfaces” (italics added), the Examiner disagrees, and asserts that Applicant has provided only a portion of the teachings of Sun et al. in making this argument. The Examiner notes that Sun et al. is referring to the inability to immobilize bare DNA molecules to plastics, such that Sun et al. continues by indicating that, because of this inability to attach oligonucleotides onto substrate surfaces, different attachment methodologies have thus been implemented to immobilize probes to plastic supports (See; pg. 742, col 1; first full paragraph). Sun et al. clearly do not comment on the immobilization of fluorescently-labeled or tagged oligonucleotides onto plastic surfaces. Moreover, as supported by the recitation of instant claim 1, the adsorption of the fluorescently labeled oligonucleotide probes onto a non-modified COC substrate is inherent, and occurs upon application of the aqueous solution comprising the fluorescently labeled oligonucleotides to the COC support.


New Objections/Rejections
Claim Objection
	Claim 1 is objected to because of the following informalities: Claim 1 recites an abbreviation such as “UV” in line 20, where an abbreviation should be spelled out in the first encounter of the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(1)	Claims 1, 8, 11-13, 22, 24 and 25 are rejected under 35 U.S.C. 102(a1) as being anticipated by Chen et al. (RSC Advances, September 2014, 4, 46653-46661) as evidenced by Agag et al. (Handbook of Benzoxazine Resins, Chapter 13, 2011, 263-286).
Regarding claims 1, 8, 11-13, 22, 24 and 25, Chen et al. teach DNA probes spotted on a cyclic olefin copolymer (COC) surface and immobilized by reaction between the epoxy groups and amino groups on strands of DNA, wherein the immobilization efficiency of different concentrations of DNA probes on the COC surface ranged from 45% to 65% comparable to a traditional epoxy-functionalized glass slide (Abstract, lines 13-16). Chen et al. teach that probe A (5’-(T)15 CAT GTT CAT GGT GCT GTC CAC G-3’) was Cy3-labeled at the 3’-end for visualization and modified with amino groups at the 5’-end to facilitate attachment to the COC surface; and DNA B (5’-CGT GGA CAG CAC CAT GAA CAT G-3’) is complementary to Probe A, was used as the target DNA and Cy5-labled at the 5’-end (interpreted as an oligonucleotides comprising an organic non-protein fluorophore; Cy3- and a Cy5-labeled; cyanine derivatives; attached at the 3’-end and the 5’-end; a molecule of interest; single stranded Cy3-labeled Probe A with amino groups (-NH2) was diluted in ultrapure water, and spotted on COC-epoxy slides through a contact spotting pin, wherein each dilution was spotted in a 3 x 3 arrays, and each array contained 10 x 10 spots of oligonucleotide probe (interpreted as an aqueous solution; and applying by contact printing, claims 1 and 11) (pg. 46655, col 1, second full paragraph). Chen et al. teach that after spotting, the slides were immediately scanned using a microarray chip scanner to determine the fluorescence intensity before incubation, then the slides were incubated in the dark, rinsed thoroughly with ultrapure water to remove unbound DNA strands, air dried, scanned immediately after incubation, and the intensity of each spot calculated (interpreted as incubating; and washing, claim 8) (pg. 46655, col 1, third full paragraph, lines 1-8). Chen et al. teach that a Cy5-labeled complementary strand was used as Target B (interpreted as a molecule of interest) and was diluted to a final concentration using ultrapure water, then mixes of SSC for each labeled nucleic acid (hybridization solution) were prepared and added, wherein before hybridization, the COC slides with Probe A attached were treated with blocking buffer for at least 4 hours to block the remaining active sites, after which the slides were immersed in ultrapure water, dipped, rinsed, air dried, then hybridization buffer containing Target B was loaded directly on the microarray slides, cover slips were used to seal the reaction droplets, and hybridization was conducted overnight (interpreted as a molecule of interest attached to the oligonucleotide; and hybridizing, claims 12, 13 and 25) (pg. 46655, col 1, last partial paragraph; pg. 46655, col 2, first partial paragraph; and pg. 46655, col 2, first full paragraph). Chen et al. teach in Figure 4, the original COC slides were flat and smooth (interpreted as non-modified COC substrates, claim 1) (pg. 46657, col 2, first partial paragraph, lines 1-3; and pg. 46658, Figure 4). Chen et al. teach in Figure 5, that for comparison, the DNA immobilization efficiency on commercially available epoxy-activated glass slide was also investigated, on which Probe A was spotted in a similar manner to that on the COC surface (interpreted as a non-modified COC substrate; applying a Cy3-labeled oligonucleotide at the 3’-end; and contact printing, claims 1, 8, 22, 24, and 25) (pg. 46658, col 1, first partial paragraph; and Figure 5). Chen et al. teach that in order to visually verify the immobilization of DNA on COC-epoxy, the fluorescence images were recorded and the immobilization efficiency of three COC films: (i) COC-epoxy, (ii) original COC measured before and after incubation, as illustrated in Figure 6 and Table 2, wherein the original COC surface (Fig. 6b’) exhibited hardly any fluorescence from the capture probe and virtually no background fluorescence; while Figure 6c’ showed a slight fluorescence signal from DNA probes after incubation due to the physical adsorption of epoxy groups (interpreted as an oxazine derivative) on the COC surface (interpreted as non-modified COC comprising fluorescently labeled oligonucleotide; physical adsorption; an non-protein organic fluorophore; an oxazine derivative; and hybridized to a molecule of interest, claims 1, 12, 13, 22 and 25) (pg. 46658; Figure 6; pg. 46659, col 1, first full paragraph; and pg. 46659, Table 2), wherein it is known that epoxy groups can be incorporated in benzoxazine monomers as evidenced by Agag et al. (pg. 283, col 1, last full paragraph, lines 1-2). Chen et al. teach the successful hybridization was achieved on the COC surface modified with DNA probe microarrays, indicating that the protocol has considerable potential for use in large-scale biochip manufacture, especially those used in the diagnosis of glioma tumor lesions (interpreted as hybridization on all COC slides) (pg. 46660, col 2, first full paragraph, lines 12-14).
Chen et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.



(2)	Claims 1, 8, 11-13, 22, 24 and 25 are rejected under 35 U.S.C. 102(a1) as being anticipated by Sun et al. (Analytical Bioanalytical Chemistry, 2011, 402, 741-748; of record).
Regarding claims 1, 8, 11-13, 22, 24 and 25, Sun et al. teach the direct immobilization of poly(T)poly(C)-tagged DNA oligonucleotide probes on many different types of plastics without surface modification (Abstract, lines 12-15). Sun et al. teach that a simple and cost-effective DNA immobilization was demonstrated to be expanded as a general method to produce microarrays on various native plastic surfaces including cyclic olefin copolymer (COC) (interpreted as non-modified COC), which showed that the method offered higher immobilization as well as higher hybridization efficiency than conventional immobilization techniques, such that the one-step DNA-linking method significantly simplified microarray fabrication procedures and permits great flexibility with respect to material selection, thus, facilitating the integration of DNA microarrays with polymeric microfluidic devices (interpreted as non-modified COC, claim 1) (pg. 742, col 2, first full paragraph). Sun et al. teach that primers and probes used for avian influenza virus (AIV), wherein each forward primer was Cy3-labeled at the 5’ end for visualization, and the probes were modified at the 5’ end with poly (T)10-poly (C)10 tail to facilitate attachment to the plastic substrates (pg. 742, col 2, last full paragraph, lines 7-11). Sun et al. teach in Table 1 the immobilization of DNA probes including Cy5-TTTTTTTTTT-CCCCCCCCCC TCA GGC CCC CTC AAA GCC GA on non-modified plastics, which are used for AIV identification, wherein the amplicons are between 100-151 bp (corresponding to ssDNA; a non-protein fluorophore; a molecule of interest; a non-protein fluorophore; cyanine derivative; and 3’ end or 5’ end, claims 1, 8, 12, 22, 24 and 25) (pg. 743, Table 1). Sun et al. teach that the Cy5-labeled M probe with the poly(T) 10-poly(C) 10 tail was diluted in sodium phosphate buffer containing Triton X, spotting was performed using a non-contact nano-plotter 2.1 (interpreted as non-contact printing), wherein 10 replica spots for each solution were spotted on the same substrate and the experiment repeated five times, and the spots were allowed to dry and then exposed to UV radiation, washed, and dried (interpreted as providing an aqueous solution; applying aqueous solution; non-contact printing; drying; incubating; a non-protein fluorophore, wherein it is interpreted that in the method of immobilizing oligonucleotides, the probes already adsorbed onto the surface are not immobilized upon UV irradiation such that the method for immobilizing these probes does not comprise a step of UV exposure, claims 1, 8 and 11) (pg. 743, col 1, last partial paragraph; and pg. 743; col 2, first partial paragraph). Sun et al. teach that using the same protocol, DNA microarrays containing probes specific to the M gene of AIV type A as well as H5 and H7 subtypes were immobilized within the micro-chambers of the COC chip, wherein the three probes were diluted in the same spotting buffer, such that after immobilizing the DNA microarrays in each chamber, the COC slide was lidded with a COC film (interpreted as oligonucleotide having a binding affinity for a target molecule of interest, claim 25) (g. 743, col 2, last partial paragraph). Sun et al. teach that passive hybridization of Cy3-labeled complementary strand of the M probe was used as target DNA and diluted to a final concentration ranging from 1pM to 1M in buffer, wherein 20 ml samples were loaded directly on the oligonucleotide microarrays (corresponding to providing applying the solution; 
Sun et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

(2)	Claims 1, 8, 11-13, 22, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (RSC Advances, September 2014, 4, 46653-46661) as evidenced by Agag et al. (Handbook of Benzoxazine Resins, Chapter 13, 2011, 263-286).
Regarding claims 1, 8, 11-13, 22, 24 and 25, Chen et al. teach DNA probes spotted on a cyclic probe A (5’-(T)15 CAT GTT CAT GGT GCT GTC CAC G-3’) was Cy3-labeled at the 3’-end for visualization and modified with amino groups at the 5’-end to facilitate attachment to the COC surface; and DNA B (5’-CGT GGA CAG CAC CAT GAA CAT G-3’) is complementary to Probe A, was used as the target DNA and Cy5-labled at the 5’-end (interpreted as an oligonucleotides comprising an organic non-protein fluorophore; Cy3- and a Cy5-labeled; cyanine derivatives; attached at the 3’-end and the 5’-end; a molecule of interest; single stranded DNA; and oligo has a binding affinity for the target of interest, claims 1, 12, 22, 24 and 25) (pg. 46654, col 2, third full paragraph). Chen et al. teach that the Cy3-labeled Probe A with amino groups (-NH2) was diluted in ultrapure water, and spotted on COC-epoxy slides through a contact spotting pin, wherein each dilution was spotted in a 3 x 3 arrays, and each array contained 10 x 10 spots of oligonucleotide probe (interpreted as an aqueous solution; and applying by contact printing, claims 1 and 11) (pg. 46655, col 1, second full paragraph). Chen et al. teach that after spotting, the slides were immediately scanned using a microarray chip scanner to determine the fluorescence intensity before incubation, then the slides were incubated in the dark, rinsed thoroughly with ultrapure water to remove unbound DNA strands, air dried, scanned immediately after incubation, and the intensity of each spot calculated (interpreted as incubating; and washing, claim 8) (pg. 46655, col 1, third full paragraph, lines 1-8). Chen et al. teach that a Cy5-labeled complementary strand was used as Target B (interpreted as a molecule of interest) and was diluted to a final concentration using ultrapure water, then mixes of SSC for each labeled nucleic acid (hybridization solution) were prepared and added, wherein before hybridization, the COC slides with Probe A attached were treated with blocking buffer for at least 4 hours to block the remaining active sites, after which the slides were immersed in ultrapure water, dipped, rinsed, air dried, then hybridization buffer containing Target B was loaded directly on the microarray slides, cover slips were used to seal the reaction droplets, and hybridization was conducted overnight (interpreted as a molecule of interest attached to the oligonucleotide; and hybridizing, claims 12, 13 and 25) (pg. 46655, col 1, last partial paragraph; pg. 46655, col 2, first partial Figure 4, the original COC slides were flat and smooth (interpreted as non-modified COC substrates, claim 1) (pg. 46657, col 2, first partial paragraph, lines 1-3; and pg. 46658, Figure 4). Chen et al. teach in Figure 5, that for comparison, the DNA immobilization efficiency on commercially available epoxy-activated glass slide was also investigated, on which Probe A was spotted in a similar manner to that on the COC surface (interpreted as a non-modified COC substrate; applying a Cy3-labeled oligonucleotide at the 3’-end; and contact printing, claims 1, 8, 22, 24, and 25) (pg. 46658, col 1, first partial paragraph; and Figure 5). Chen et al. teach that in order to visually verify the immobilization of DNA on COC-epoxy, the fluorescence images were recorded and the immobilization efficiency of three COC films: (i) COC-epoxy, (ii) original COC (interpreted as including non-modified COC), and (iii) original COC immersed in GOPTS (also interpreted as including non-modified COC) was measured before and after incubation, as illustrated in Figure 6 and Table 2, wherein the original COC surface (Fig. 6b’) exhibited hardly any fluorescence from the capture probe and virtually no background fluorescence; while Figure 6c’ showed a slight fluorescence signal from DNA probes after incubation due to the physical adsorption of epoxy groups (interpreted as an oxazine derivative) on the COC surface (interpreted as non-modified COC comprising fluorescently labeled oligonucleotide; physical adsorption; an non-protein organic fluorophore; an oxazine derivative; and hybridized to a molecule of interest, claims 1, 12, 13, 22 and 25) (pg. 46658; Figure 6; pg. 46659, col 1, first full paragraph; and pg. 46659, Table 2), wherein it is known that epoxy groups can be incorporated in benzoxazine monomers as evidenced by Agag et al. (pg. 283, col 1, last full paragraph, lines 1-2). Chen et al. teach the successful hybridization was also achieved on the COC surface modified with DNA probe microarrays, indicating that the protocol has considerable potential for use in large-scale biochip manufacture, especially those used in the diagnosis of glioma tumor lesions (interpreted as hybridization on all COC slides) (pg. 46660, col 2, first full paragraph, lines 12-14).
 Although Chen et al. do not specifically exemplify a molecule of interest hybridized to the oligonucleotide, Chen et al. do teach Cy3-labeled Probe A immobilized onto a COC-epoxy surface that is hybridized to Target B; that Probe A is immobilized onto by contact printing onto original COC surfaces and COC slides treated with GOPTS; the physical adsorption of epoxy groups on the COC surface; as well as, that successful hybridization was also achieved on the COC surface modified with DNA probe 
“It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of producing probe arrays as exemplified by Chen et al., it would have been prima facie obvious before the effective filing date of the claimed invention to modify the method of constructing DNA microarrays on a variety of COC surfaces as disclosed by Chen et al. to include probes comprising different lengths, functional groups, fluorescent molecules, and/or at different concentrations as taught by Chen et al., with a reasonable expectation of success in producing microarrays comprising different chemical environments; and/or in measuring and evaluating the immobilization density and/or immobilization efficiency of a variety of probe modifications with respect to different COC surfaces including non-modified COC surfaces.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Conclusion
Claims 1, 8, 11-13, 22, 24 and 25 are rejected.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Amy M Bunker/
Primary Examiner, Art Unit 1639